EXHIBIT 1 METABANK PROFIT SHARING 401(k) PLAN Financial Statements and Schedule September 30, 2012 and 2011 (With Report of Independent Registered Public Accounting Firm Thereon) METABANK PROFIT SHARING 401(k) PLAN METABANK PROFIT SHARING 401(K) PLAN Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Statements of Net Assets Available for Benefits 2 Statement of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Schedule Schedule H Line 4i – Schedule of Assets (Held at End of Year) 10 Report of Independent Registered Public Accounting Firm The Plan Administrator MetaBank Profit Sharing 401(k) Plan: We have audited the accompanying statements of net assets available for benefits of the MetaBank Profit Sharing 401(k) Plan (the Plan) as of September 30, 2012 and 2011, and the related statement of changes in net assets available for benefits for the year ended September 30, 2012. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of September 30, 2012 and 2011, and the changes in net assets available for benefits for the year ended September 30, 2012, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplementary information included in Schedule H, line 4i – schedule of assets (held at end of year) is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. The supplementary information is the responsibility of the Plan’s management. The supplementary information has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated, in all material respects, in relation to the basic financial statements taken as a whole. Des Moines, Iowa April 16, 2013 1 METABANK PROFIT SHARING 401(k) PLAN Statements of Net Assets Available for Benefits September 30, 2012 and 2011 Assets: Investments, at fair value $ $ Employee contributions receivables Net assets available for benefits $ $ See accompanying notes to financial statements. 2 METABANK PROFIT SHARING 401(k) PLAN Statement of Changes in Net Assets Available for Benefits Year ended September 30, 2012 Additions to net assets attributed to: Investments: Interest and dividends $ Net depreciation in fair value of investments Net change in investments Contributions: Participants Employer Rollovers Total contributions Deductions from net assets attributed to: Benefits paid to participants Administrative expenses Total deductions Net decrease in net assets available for benefits Net assets available for benefits: Beginning of year End of year $ See accompanying notes to financial statements. 3 METABANK PROFIT SHARING401(k) PLAN Notes to Financial Statements September 30, 2012 and 2011 Description of the Plan The following description of the MetaBank Profit Sharing 401(k) Plan (the Plan) provides only general information. Participants should refer to the Plan Agreement for a more complete description of the Plan’s provisions. (a) General and Eligibility The Plan is a defined contribution plan covering all full-time employees of MetaBank (a wholly owned subsidiary of Meta Financial Group, Inc.), referred to herein as the Bank, who have one year of service (profit-sharing), three months of service (elective deferrals and match) and are age 21 or older. It is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). (b) Record Keeper and Custodian REDW Benefits LLC has been designated as record keeper and TD Ameritrade has been designated as custodian of the Plan. (c) Contributions The Plan is funded by employee and employer contributions. Participating employees may contribute a percentage of their wages up to the maximum percentage allowable not to exceed the limits of Code Section 401(k), 402(g), 404, and 415. Annual employee contributions were limited to $17,000 and $16,500 in 2012 and 2011, respectively, as indexed by the Internal Revenue Service (IRS), except for those employees eligible for catch-up contributions. The Plan also places certain restrictions on contributions from those employees defined as highly compensated. The employer may, in its sole discretion, make discretionary contributions to the Plan each year. A contribution of 4% of eligible compensation based on IRS limitations was made for fiscal year 2011 during the 2012 fiscal year ended September 30, 2012. A contribution of 4% of eligible compensation was also approved for fiscal year 2012 to be paid in fiscal year 2013. Participants direct the investment of their contributions and any employer contributions into various investment options offered by the Plan. Participants may currently direct contributions into 24 mutual funds, 2 money market accounts, and a self-directed investment account. Additionally, participants may use a portion of their account balance to contribute to Meta Financial Group, Inc. common stock. During the year ended September 30, 2012, the Plan allows participants to contribute to a Roth IRA. Total contributions to the Roth IRA were $39,425for the year ended September 30, 2012. The Plan collects and distributes funds in the Roth accounts in the same manner as for all previous contributions to the Plan. Beginning October 1, 2011, internal rollovers from a traditional 401(k) plan to a Roth IRA are allowed. As of September 30, 2012, no such internal rollovers had occurred. (d) Participants Accounts Each participant’s account is credited with the participant’s contribution and allocations of (a) the Bank’s contribution, if any, and (b) investment fund earnings, and charged with an allocation of administrative expenses. Investment income and administrative expenses are allocated based on participant account value. The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. (Continued) 4 METABANK PROFIT SHARING401(k) PLAN Notes to Financial Statements September 30, 2012 and 2011 (e) Voting Rights Each participant is entitled to exercise voting rights attributable to the shares allocated to his or her account and is notified by the Bank on behalf of the Trustees prior to the time that such rights are to be exercised. The Trustees are not permitted to vote any allocated share for which instructions have not been given by a participant. (f) Vesting Participants are immediately vested in their voluntary contributions and in the Bank’s discretionary contributions, plus actual earnings thereon. (g) Payment of Benefits On termination of service due to retirement, death, or disability, a participant may elect to receive either a lump-sum cash payment equal to the value of the participant’s account or monthly, quarterly, semiannual, or annual installment payments. In all instances, if the vested value of a participant’s account is less than $1,000, a lump-sum cash payment will be made. Summary of Significant Accounting Policies (a) Basis of Presentation The accompanying financial statements have been prepared in accordance with U.S. generally accepted accounting principles. (b) Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein, and the disclosure of contingent assets and liabilities. Actual results could differ from those estimates. (c) Investment Valuation and Income Recognition The Plan’s investments are stated at fair value. Interest-bearing cash and money market accounts are reported at fair value determined to be equal to cost. Shares of mutual funds are reported at fair value based on the quoted market price of the fund, which represents the net asset value of the shares held by the fund at year-end. Self-directed accounts are reported at fair value based upon the underlying investments comprising the accounts. The investment in the common stock of Meta Financial Group, Inc. is reported at fair value based on quoted market price. Purchases and sales of securities are recorded on a trade-date basis. Interest is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. (Continued) 5 METABANK PROFIT SHARING401(k) PLAN Notes to Financial Statements September 30, 2012 and 2011 (d) Payment of Benefits Benefit payments to participants are recorded upon distribution. As of September 30, 2012, there were no amounts allocated to accounts of participants who had elected to withdraw from the Plan but had not yet been paid. (e) Recently Issued Accounting Pronouncement Accounting Standards Update No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs This ASU was issued concurrently with IFRS 13, Fair Value Measurements, to provide largely identical guidance about fair value measurement and disclosure requirements. The new standards do not extend the use of fair value but, rather, provide guidance about how fair value should be applied where it already is required or permitted under IFRS or U.S. GAAP. For U.S. GAAP, most of the changes are clarifications of existing guidance or wording changes to align with IFRS 13. A public entity is required to apply this ASU prospectively for interim and annual periods beginning after December 15, 2011. Early adoption is not permitted.In the period of adoption, a reporting entity will be required to disclose a change, if any, in valuation technique and related inputs that result from applying the ASU and to quantify the total effect, if practicable.The Plan will adopt this update in at the beginning of fiscal year 2013 and does not expect the adoption to have a material effect on the Plan’s net assets available for benefits or changes in net assets available for benefits. Administrative Expenses Certain administrative functions are performed by officers or employees of the Bank. No such officer or employee receives compensation from the Plan. Certain other administrative expenses are paid directly by the Plan. Investments The fair value of the Plan’s investments that represent 5% or more of the Plan’s net assets at September 30, 2012 and 2011 are as follows: Fair value Mutual funds: Eaton Vance Large Cap Value Fund Class I $
